Citation Nr: 1105990	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, 
claimed as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to February 
1981 and from November 1982 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO, among other things, denied entitlement to 
service connection for hepatitis C and cirrhosis of the liver.

In June 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.  Additional evidence was submitted 
during the hearing and subsequent to notification of 
certification of the appeal to the Board, along with a waiver of 
initial RO review of this evidence.  In addition, the Board is 
granting each service connection claim, which constitutes a grant 
of the full benefits sought on appeal.  Seri v. Nicholson, 21 
Vet. App. 441, 447 (2007) (the grant of a claim of service 
connection constitutes an award of full benefits sought on an 
appeal of the denial of a service connection claim).  
Consequently, the Board will consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Hepatitis C is related to service.

2.  Cirrhosis of the liver is related to hepatitis C.




CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  Cirrhosis of the liver is proximately due to or the result of 
hepatitis C.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claims for service 
connection for hepatitis C and cirrhosis of the liver, the claims 
are substantiated, and there are no further VCAA duties with 
regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Moreover, during the June 2010 Board videoconference hearing, the 
undersigned took testimony on the dispositive issues in the case, 
and received additional relevant evidence.  These actions 
provided an opportunity for the Veteran and her representative to 
introduce material evidence and pertinent arguments, in 
compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).

Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection on a direct incurrence basis generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.303(a),(d).  Service connection is also 
warranted on a secondary basis when there is evidence that a 
current disability is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

Laboratory test results contained in the service treatment 
records (STRs) indicate that the Veteran was diagnosed with 
hepatitis B in service.  The Veteran claims that this was a 
diagnosis, and that this evidence actually indicates that she had 
hepatitis C in service.

During the Board hearing, the Veteran testified to receiving 
vaccinations via jet guns at the same time as others, and 
submitted pictures purporting to show her receiving such 
injections.  The Veteran also submitted articles indicating that 
such injections contain a potential risk of blood borne disease 
transmission if not properly cleaned and disinfected between 
injections.  The STRs reflect multiple vaccinations.

VBA Fast letter 211B (98-110) (November 30, 1998) lists various 
risk factors for hepatitis C, including direct percutaneous 
exposure such as acupuncture with non-sterile needles. This list 
does not include immunization with jet injectors as a risk 
factor.  However, this list is not exclusive. Significantly, VBA 
Fast letter 04-13 (June 29, 2004) specifically addressed the 
relationship between immunization with jet injectors and 
hepatitis C as it relates to service connection.  In this letter, 
the Acting Director of Compensation and Pension Service noted 
that an RO decision had erroneously quoted a VA physician who was 
the chief consultant to the Public Health Strategic health care 
group as indicating that anyone inoculated with jet injectors was 
at risk of having hepatitis C.  Although the attribution of this 
quotation was erroneous, the Acting Director concluded that, 
while most hepatitis C infections can be accounted for by known 
modes of transmission such as pre-1992 transfusion and injection 
drug use, the transmission of the virus that causes hepatitis C 
with air gun injectors is "biologically plausible."  She 
cautioned that it is essential that any physician making such a 
determination include a full discussion of all modes of 
transmission, and a rationale as to why the physician believes 
the air gun was the source of the Veteran's hepatitis C.

The Veteran has submitted multiple medical opinions in support of 
her claim.  In an April 2007 letter, Dr. Carrera, who has treated 
the Veteran for her hepatitis C, indicated that, while a specific 
diagnosis of hepatitis C was made in 1995, it was quite likely 
that the hepatitis diagnosed in service (which he described as 
non-A, non-B hepatitis) was actually hepatitis C.  In an April 
2009 letter, Dr. Frenette, who also treated the Veteran, wrote 
that it was quite likely that the hepatitis diagnosed in service 
(which she described as non-A, non-B hepatitis) was actually 
hepatitis C, as there was no testing for hepatitis C at that 
time.  Dr. Frenette reiterated this conclusion in a June 2010 
letter, and noted that the Veteran may have been exposed to 
hepatitis C during boot camp when she received vaccinations 
through "the pneumatic type vaccinations gun."

The only other medical opinion on this question was that of the 
November 2007 VA examiner.  She reviewed the claims file, noted 
in-service hepatitis A and B diagnoses, and concluded that she 
could not "make a determination without mere speculation" as to 
the current hepatitis C was caused by service.  She noted that 
there were no positive markers for non-A, non-B viral hepatitis 
infection, that the Veteran had separate infection of hepatitis A 
and hepatitis B, and that hepatitis A is a self limiting viral 
infection and does not lead to hepatitis B.  The examiner 
concluded that, although the risk factors for hepatitis B and C 
are similar, hepatitis B does not convert into hepatitis C.
 
In weighing the above medical opinions, the Board notes that each 
are flawed.  Drs.  
Carrera and Frenette each erroneously noted that the Veteran was 
diagnosed in service with non-A, non-B hepatitis.  However, it 
appears to the Board from the context of their remarks that they 
meant to indicate that diagnoses of hepatitis A or hepatitis B in 
service could have been erroneous diagnoses of what was actually 
hepatitis C.  The November 2007 VA examiner's statement that 
hepatitis B does not convert to hepatitis C is beside the point, 
as there is no argument that such a "conversion" occurred, but, 
rather, that the hepatitis B diagnosis was in fact an erroneous 
diagnosis of what was actually hepatitis C.  Moreover, in Jones 
v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before 
the Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Id. at 390.  It must also be 
clear that the physician has considered "all procurable and 
assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 
(2006)).  Finally, the physician must clearly identify precisely 
what facts cannot be determined.  Id.  the November 2007 VA 
examiner's conclusion does not appear to meet these criteria, as 
she did not indicate that she had considered the evidence 
regarding jet gun injections or the possibility that the 
hepatitis B diagnosis was an erroneous diagnosis of what was 
actually hepatitis C.  In regard to the comment that there were 
no markers, we are unable to determine whether there were markers 
that were negative for non-A non-B or that there was an absence 
of testing for markers.

While Drs. Carrera and Frenette did not indicate that they had 
considered all of the other risk factors, their letters, taken 
together, did contain a rationale for their conclusion that the 
hepatitis B diagnosis was likely an erroneous diagnosis of what 
was actually hepatitis C.  Thus, these opinions are entitled to 
more weight than that of the November 2007 VA examiner.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).  We also note that the VA examiner identified all 
risk factors as occurring during service.  As the weight of the 
evidence thus indicates that the Veteran had hepatitis C during 
the appeal period that is related to service, she is entitled to 
service connection for this disability.

As to the Veteran's cirrhosis of the liver, there are multiple 
medical opinions indicating that her cirrhosis of the liver is 
related to her hepatitis C.  In a series of letters from February 
2004 to March 2006, Dr. Yao indicated that the Veteran's 
cirrhosis of the liver was due to her hepatitis C, including 
references to "biopsy-proven cirrhosis of the liver due to 
chronic hepatitis C," and "biopsy documented cirrhosis due to 
chronic hepatitis C."  Dr. Frenette also indicated in her June 
2010 letter that the Veteran's cirrhosis of the liver was related 
to her hepatitis C.  While there was little reasoning in these 
letters, Dr. Yao did implicitly indicate that her conclusion was 
based on her analysis of the biopsy, and even a flawed medical 
opinion may constitute evidence probative of an etiological 
question.  See Fagan v. Shinseki, 573 F.3d 1282, 1290, n. 4 (Fed. 
Cir. 2009) (citing Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. 
Cir. 2008) (even flawed medical opinions must be considered 
evidence relevant to medical questions and not dismissed as 
"non-evidence").  Moreover, there is no contrary  medical 
evidence or opinion.  Consequently, the weight of the evidence 
supports a relationship between the Veteran's cirrhosis of the 
liver and her hepatitis C.  As the Board has granted service 
connection for hepatitis C,  the Veteran is thus entitled to 
service connection for cirrhosis of the liver as secondary to 
this service-connected disability.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for cirrhosis of the liver, 
claimed as secondary to hepatitis C, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


